Title: To James Madison from Benjamin W. Crowninshield, 23 March 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        
                            Sir
                        
                        Navy Department March 23d. 1815
                    
                    I have the honor to enclose to you, a Copy of the Statement & account of the Builders of the Ships at Sacketts Harbour, and submit the subject for your consideration—as the vessels are left unfinished it may perhaps be as well to cover them with Sheds of rough Boards to preserve them.
                    The mode of settlement of the account and contract will be of importance to adjust equitably for all parties, and a reference for that purpose has been proposed. Your decision is respectfully solicited. I am very respectfully Sir Your obedt. Servant
                    
                        B W Crowninshield
                    
                